ORDER

PER CURIAM.
Appellant Markeisha Simpson appeals the decision of the Labor and Industrial Relations Commission denying unemployment benefits after she was discharged from the National Archives and Record Administration (Employer). On appeal, Simpson argued that Commission erred in finding that she had been discharged for misconduct connected with work. We have reviewed the briefs and the Record *652on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The decision is affirmed pursuant to Rule 84.16(b).
AFFIRMED.